Citation Nr: 0306342	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  98-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for bilateral pes 
planus.

4.  Entitlement to a compensable rating for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to November 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a July 1997 RO decision that granted 
service connection and noncompensable ratings for bilateral 
pes planus (with a noncompensable rating) and GERD; the 
veteran appeals for higher ratings for these conditioin.  He 
also appeals a July 1997 RO decision which denied service 
connection for bilateral hearing loss, and he appeals a 
January 1999 RO decision that denied service connection for 
tinnitus.  


FINDINGS OF FACT

1.  The veteran does not currently have a hearing loss 
disability of either ear for VA compensation purposes.

2.  The veteran's current tinnitus began due to noise 
exposure in service.

3.  Service-connected flat feet are moderate in degree, 
manifested by pain on manipulation and use.

4.  Service-connected GERD is manifested by moderate reflux 
esophagitis and a moderate hiatal hernia with symptoms 
generally relieved by medication.




CONCLUSIONS OF LAW

1.  Claimed bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2002).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  The criteria for a 10 percent rating for bilateral flat 
feet are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2002).

4.  The criteria for a 10 percent rating for GERD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Air Force from July 
1976 to November 1996, at which point he retired.  Service 
medical records include periodic audiograms which generally 
show hearing within normal limits, and there is no specific 
reference to tinnitus.  Service records note bilateral pes 
planus and a right ankle problem.  Gastric symptoms were 
periodically treated in service.  A clinical evaluation in 
May 1996, in connection with upcoming retirement, noted the 
veteran had complaints of gastointestinal upset with probable 
reflux disease.  He also gave a history of progressive 
hearing loss, with no acute changes, and he had a history of 
exposure to loud noises on the flight line.  A May 1996 upper 
gastrointestinal series was normal, with no evidence of 
hiatal hernia or gastroesophageal reflux.  

The veteran retired from service at the end of November 1996, 
and in December 1996 the RO received his claims for service 
connection for multiple conditions.

On VA examination in February 1997, the veteran indicated 
that he did not have any serious problem with his flat feet, 
but that the right arch bothered him and became painful at 
times.  He said that standing at his current job had worsened 
the condition.  A history of a right ankle sprain in service 
was also noted.  He reported taking Tagamet for stomach 
troubles as needed.  Examination revealed no perforation or 
discharge from the tympanic membranes.  There was a scaly and 
mildly inflamed area in the helix of the right ear secondary 
to ear plugs, which he had been wearing regularly.  His 
abdomen was soft, and there was no palpable organomegaly or 
tenderness; bowel sounds were present.  His feet were 
nontender; dorsiflexion was present and bilateral.  Under the 
right talus or navicular bone of the right foot, at the level 
of the arch, tenderness was exacerbated by deep palpation; he 
also had some soreness to palpation of the right heel.  
Diagnoses included status post right ankle sprain with flat 
feet.  It was noted right ankle range of motion was not 
limited, but after a working day, it triggered tenderness and 
pain in dorsiflexion under the navicular and talus bone along 
the falling arch of the right foot.  It was noted that 
tenderness in the right heel could be compatible with a 
certain level of fasciitis.  Support arches for both feet 
were recommended.  The examiner also diagnosed GERD, and it 
was noted the veteran was on Tagamet with much improvement. 

On VA audiology examination in March 1997, the examiner noted 
that the veteran did not have any complaint of decreased 
hearing or tinnitus, bilaterally.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
10
10
5
10
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The examiner concluded that the veteran's hearing was within 
normal limits bilaterally.  

In July 1997, the RO granted service connection and 
noncompensable ratings for GERD and pes planus, effective 
from December 1, 1996 (day after release from active duty).  
Among other conditions which were service-connected are 
residuals of a right ankle sprain, rated 10 percent.

Private outpatient records show that in September 1997 the 
veteran complained of right foot arch pain which was worse on 
prolonged standing; examination noted tenderness on the 
plantar aspect of the right foot; impressions included 
plantar fasciitis; and arch supports were recommended.  
Medical records from this visit and later also note the 
veteran was taking medication for stomach symptoms.

In an April 2000 statement, the veteran said he had hearing 
loss from noise exposure during his 20 plus years of service 
which included work as an aircraft engine mechanic.  He 
submitted portions of a medical text (The Merck Manual)  
which noted that hearing loss may be due to various causes 
including noise exposure (from airplanes, etc.), and in such 
a case it could be accompanied by tinnitus.  The medical text 
also pointed out that tinnitus was due to different causes, 
such as noise-induced hearing loss, acoustic trauma, etc. 

At a visit to a private doctor in December 2000, the veteran 
gave a history of some hearing trouble and ringing in his 
ears.  On examination, his hearing was subjectively normal, 
the ear canals were normal, and the drums were normally 
mobile.  An audiogram revealed normal sensorineural hearing 
levels except for a slight hearing loss in the right ear.  
The doctor indicated that he told the veteran that the change 
in hearing was probably of no clinical consequence.  The 
doctor recommended an MRI scan in order to rule out an 
acoustic neuroma.  According to a December 2000 doctor's 
report, the veteran complained of ringing in his ears.  He 
reported that he had tinnitus since service in the Air Force 
on the flight line, although he had normal hearing.  There 
was no evidence of acoustic neuroma; an MRI revealed evidence 
of a tiny embolic infarct in the brain.  In January 2001, in 
connection with an MRI, a private doctor indicated that 
except for chronic tinnitus, he was symptom-free.  

On VA audiology examination in April 2001, the veteran did 
not complain of hearing loss.  He described being exposed to 
loud noise during service; after service, he had been working 
in an industrial plant but had been wearing ear protection 
and had been screened annually.  He complained of bilateral 
tinnitus since service.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
15
15
10
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner commented that hearing 
was within normal limits except for a mild sensorineural 
hearing loss at 4000 Hz in the right ear, and speech 
discrimination scores were excellent bilaterally.  

On an April 2001 VA ear examination, the veteran reported 
severe tinnitus.  He also described noise exposure both 
during service and after service, although he reported having 
worn ear protection.  He said his hearing was fairly normal 
but that he felt his tinnitus had been present for more than 
10 years.  His ears were normal on examination.  The 
assessment was tinnitus with a history of noise trauma.

On an April 2001 VA gastrointestinal examination, the veteran 
described pyrosis and water brash along with heartburn when 
he would miss his medication.  He said that 2 or 3 times per 
month he had heartburn despite medications.  He said he slept 
on 2 pillows to avoid reflux symptoms.  His abdomen was soft, 
nontender, and nondistended, with no mass or bruit and no 
hepatosplenomegaly.  Bowel sounds were audible in all 
quadrants.  The diagnosis was GERD with worsening symptoms 
per the veteran.  An esophagogastroduodenoscopy (EGD) was 
planned.  The subsequent April 2001 EGD showed findings of 
GERD, with moderate reflux esophagitis (grade 2 to 3), and a 
moderately sized hiatal hernia; otherwise, the stomach and 
duodenum were normal; and different medication was 
prescribed.

II.  Analysis

Through discussions in correspondence, the RO rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the VA has informed the veteran of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent records and examinations 
have been obtained.  The notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

A.  Service connection claims

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran contends that he has hearing loss as a result of 
exposure to loud noise while serving on the flight line 
during his active duty with the Air Force.  

One of the requirements for service connection is medical 
evidence of the current existence of the claimed disability.  
Degmetich v. Brown, 104 F. 3d 1328 (1997).  As noted above, 
38 C.F.R. § 3.385 defines what audiological findings 
constitute a hearing loss disability for purposes of service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87 (1992).  
The post-service medical records, including repeat VA 
examinations, indicate the veteran does not currently have a 
hearing loss disability of either ear within the meaning of 
38 C.F.R. § 3.385.  Thus service connection may not be 
granted.  The preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss; thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran also claims service connection for tinnitus, 
which he feels is due to noise exposure in service.  Post-
service medical records contain a diagnosis of tinnitus.  
Even though the veteran has had some noise exposure since 
service, he had much noise exposure during his lengthy 
military career.  As noted in the medical articles he 
submitted, tinnitus may be due to various causes including 
noise exposure.  At post-service examinations the veteran has 
given a history of the problem starting in service.  Service 
connection may be granted for a condition first diagnosed 
after service when all the evidence, including that pertinent 
to service, indicates the condition was incurred in service.  
38 C.F.R. § 3.303(d).  After reviewing all the evidence, and 
applying the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that the veteran's current 
tinnitus began with noise exposure in service.  Tinnitus was 
incurred in service, warranting service connection.

B.  Claims for higher ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran claims a compensable rating for bilateral flat 
feet (pes planus).

Bilateral flat feet are rated 0 percent when mild, with 
symptoms relieved by built up shoes or arch supports.  The 
condition is rated 10 percent when moderate, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, or pain on manipulation and use of the 
feet.  A 30 percent rating is warranted when flat feet are 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities.  38 C.F.R. § 4.71a, Code 5276.

Since service the veteran has reported that he has some 
tenderness of the feet, particularly with prolonged standing 
such as is required at his work.  Records of VA examinations 
and private medical visits have shown some tenderness of the 
feet, particularly the right one, and arch supports for the 
shoes have been recommended.  Considering the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that the 
veteran's flat feet are moderate in degree, with pain on 
manipulation and use, warranting a 10 percent rating under 
Code 5276.  There is no evidence that the condition is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities.  Thus an even higher rating of 30 percent is not 
warranted. 

The veteran also claims a compensable rating for GERD.  

GERD is rated under the criteria for hiatal hernia.  The 
rating schedule provides that a 30 percent rating is assigned 
for hiatal hernia when there is persistent recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Code 7346.  
Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.

The evidence since service shows the veteran regularly takes 
medication for symptoms of GERD.  The most recent VA 
examination in 2001 included an EGD which found moderate 
reflux esophagitis and a moderately sized hiatal hernia.  The 
veteran's symptoms of GERD more nearly approximate the 
criteria for a 10 percent rating under Code 7346, and thus 
such a higher rating is warranted.  38 C.F.R. § 4.7.  The 
symptoms and considerable impairment of health required for 
an even higher rating of 30 percent under this code are not 
shown.

In sum, the Board grants a higher rating of 10 percent for 
bilateral pes planus, as well as a higher 10 percent rating 
for GERD.  There appear to be no identifiable periods of 
time, since the effective date of service connection for 
these conditions, during which they were more than or less 
than 10 percent disabling, and thus different "staged 
ratings" are not indicated.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Since the effective date of service connection, 
bilateral pes planus will be rated 10 percent, and GERD will 
be rated 10 percent.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

A higher 10 percent rating for bilateral flat feet is 
granted.

A higher 10 percent rating for GERD is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

